Judgment unanimously reversed and a new trial ordered, with costs the appellant to abide the event, unless the plaintiffs stipulate to reduce the Jidgment as entered in favor of plaintiff Dolores Zittel, an infant, by her guardian litem, to the sum of $2,172.70, and the judgment as entered in favor of plaintiff A. Zittel to the sum of $500; in which event the judgment as so modified affirmed, without costs. No opinion. Settle order on notice. Present — P. J., Townley, Glennon, Cohn and Callahan, JJ.